[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Akron Bar Assn. v. Parkin, Slip Opinion No. 2018-Ohio-5093.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-5093
                       AKRON BAR ASSOCIATION v. PARKIN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Akron Bar Assn. v. Parkin, Slip Opinion No. 2018-Ohio-5093.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to inform clients the lawyer does not maintain
        professional-liability insurance, failing to act with reasonable diligence in
        representing clients, and engaging in conduct involving dishonesty, fraud,
        deceit, or misrepresentation—Two-year suspension.
   (No. 2018-0542—Submitted May 22, 2018—Decided December 20, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-053.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Tamara Dawn Parkin, of Akron, Ohio, Attorney
Registration No. 0082454, was admitted to the practice of law in Ohio in 2007.
                             SUPREME COURT OF OHIO




       {¶ 2} In a July 2017 amended complaint, relator, Akron Bar Association,
charged Parkin with committing ethical violations during her representation of
eight separate clients. After a hearing, a three-member panel of the Board of
Professional Conduct found that Parkin engaged in some of the charged
misconduct, dismissed many of the alleged rule violations, and recommended that
we suspend her from the practice of law for one year, order her to pay restitution,
and impose a period of monitored probation upon her reinstatement. The board
adopted the panel’s findings of misconduct and most of the sanction but increased
the recommended suspension to two years. Neither Parkin nor relator objected to
the board’s report and recommendation.
       {¶ 3} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                    Misconduct
       {¶ 4} This disciplinary matter commenced after the filing of eight
grievances against Parkin. At the time of her misconduct, Parkin’s legal practice
focused primarily in the area of domestic relations. She is currently employed in a
nonlegal position and registered as “inactive.”
          Counts 1 and 2: the Salaam, Bartoletta, and Starkey matters
       {¶ 5} Relator decided against pursuing many of the misconduct allegations
raised in grievances filed by Sieda Salaam and Jennifer Bartoletta, and the board
later dismissed most of the misconduct allegations relating to a grievance filed by
David Starkey. However, during the disciplinary proceedings, Parkin admitted that
she did not maintain a client trust account when she represented any of the grievants
involved in this disciplinary matter. Therefore, she admitted to accepting retainers
or advanced fees from Salaam, Bartoletta, and Starkey but failing to deposit those
funds into a separate client trust account. Parkin also admitted that she failed to
obtain written acknowledgments from Bartoletta and Starkey regarding her lack or
lapse of malpractice insurance.




                                         2
                                January Term, 2018




        {¶ 6} Based on this conduct, the board found that Parkin committed two
violations of Prof.Cond.R. 1.4(c) (requiring a lawyer to inform the client if the
lawyer does not maintain professional-liability insurance and obtain a signed
acknowledgment of that notice from the client) and three violations of Prof.Cond.R.
1.15(a) (requiring a lawyer to hold property of clients in an interest-bearing client
trust account, separate from the lawyer’s own property).
                          Count 3: the Christner matters
        {¶ 7} In January 2015, James Christner retained Parkin to represent him in
multiple matters involving his ex-girlfriend, including a personal-property dispute
in the Summit County Court of Common Pleas. Christner paid Parkin a $3,000
retainer and additional money for the filing fees relating to a counterclaim and
cross-claim that he requested her to file in the property action. Parkin failed to
deposit those funds into a client trust account or to properly notify Christner that
she lacked malpractice insurance.
        {¶ 8} Parkin successfully negotiated the resolution of one of Christner’s
matters. However, she never filed the counterclaim or cross-claim—later claiming
that she had not received timely notice of the court’s decision granting her leave to
file the claims.
        {¶ 9} The court scheduled trial in the property dispute for April 7, 2016.
About a week before trial, Parkin moved for a continuance, but the court denied her
request. Three days before trial, she filed a supplemental motion stating that a
continuance was necessary because she had “ceased the practice of law and
obtained employment with Hondros College of Business,” where she was
scheduled to teach a class on the trial date. At her disciplinary hearing, Parkin
testified that when she filed the supplemental motion, she had obtained new
employment and was not accepting new clients but continued to represent her
existing clients. Parkin therefore admitted that when she filed her supplemental
motion, she was continuing to practice law.




                                         3
                              SUPREME COURT OF OHIO




       {¶ 10} The trial court rescheduled Christner’s trial, but Christner learned
about the continuance from the online docket—not from Parkin. At Parkin’s
disciplinary hearing, Christner testified that he had difficulties communicating with
her. Specifically, he claimed that she failed to promptly respond to his attempts to
reach her, keep him updated about the status of his case, inform him—or obtain his
consent—before seeking to continue the trial, and notify him that she planned to
terminate her law practice.
       {¶ 11} Christner thereafter hired a new attorney and filed a grievance
against Parkin. When Parkin attempted to contact Christner, he referred her to his
new attorney and relator. Parkin, however, never made contact with Christner’s
new attorney, and she failed to return Christner’s file and some personal items that
he had given her for safekeeping during the representation.
       {¶ 12} Based on this conduct, the board found that Parkin violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of the matter), 1.4(a)(4) (requiring a lawyer to comply as
soon as practicable with reasonable requests for information from a client), 1.4(c),
1.15(a), and 1.16(d) (as part of the termination of representation, requiring a lawyer
to promptly deliver to the client all papers and property to which the client is
entitled). In addition, because Parkin represented to a court that she had ceased
practicing law—although she continued to represent existing clients—the board
found that she violated Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging in
conduct involving dishonesty, fraud, deceit, or misrepresentation).
                           Count 4: the Albright matter
       {¶ 13} In January 2015, Daniel Albright retained Parkin to represent him in
a divorce action. At the time, Albright was serving in the United States Navy and
stationed in Texas. Christner, who is Albright’s father, paid Parkin a $3,000
retainer on behalf of his son with the understanding that Parkin would charge an




                                          4
                                 January Term, 2018




hourly rate against the retainer. Parkin failed to deposit those funds into a client
trust account or to properly notify Albright that she lacked malpractice insurance.
        {¶ 14} The court scheduled trial for September 24, 2015. According to
Parkin, Albright had initially told her that he was unsure whether he could obtain
leave to attend trial. However, on September 14, 2015, Albright sent Parkin an e-
mail stating that he would be there. Parkin testified that because she did not
carefully read Albright’s e-mail, she requested the court to continue the trial on the
basis that Albright had failed to obtain leave. The court granted her request, but
Parkin failed to inform Albright. As a result, Albright drove from Texas to Akron
to attend his divorce trial only to learn upon his arrival that the trial had been
continued. Albright subsequently hired new counsel to complete his divorce.
        {¶ 15} Based on this conduct, the board found that Parkin violated
Prof.Cond.R. 1.3, 1.4(a)(3), 1.4(c), and 1.15(a).
                             Count 5: the Giebel matter
        {¶ 16} In September 2015, Kristin Giebel retained Parkin to represent her
in a divorce action. Giebel’s father paid Parkin a $3,000 retainer and additional
money for filing fees. Parkin failed to deposit those funds into a client trust account.
        {¶ 17} At Parkin’s disciplinary hearing, Giebel testified that when she hired
Parkin, her financial situation was dire and therefore it was important that Parkin
promptly file for divorce and obtain temporary orders for custody and financial
support. Parkin filed the divorce complaint, but rather than paying the filing fee,
she moved the court to waive fees based on Giebel’s income level. The court denied
Parkin’s motion, although Parkin claims that she never received notice of the
court’s decision. Months later, the court dismissed Giebel’s complaint based on
her failure to timely pay the filing fee. According to Parkin, after she learned of
the court’s dismissal, she immediately paid the fee and reinstated the case.
        {¶ 18} Giebel testified that she learned of the dismissal from her husband
and that she thereafter terminated Parkin, requested a refund, and represented




                                           5
                              SUPREME COURT OF OHIO




herself in the proceedings. Parkin provided Giebel and her father with a final
invoice indicating that Giebel was due $625 from the retainer, which Giebel’s father
did not dispute. Parkin claimed that she sent Giebel a cashier’s check for the $625
refund, but Giebel and her father testified that they never received it. Although
Parkin was aware that Giebel and her father claimed that they had not received the
check, Parkin never attempted to verify with the bank whether the check had been
cashed.
          {¶ 19} Based on this conduct, the board found that Parkin violated
Prof.Cond.R. 1.3, 1.15(a), and 1.16(e) (requiring a lawyer to promptly refund any
unearned fee upon the lawyer’s withdrawal from employment).
                            Count 7: the Mougey matter
          {¶ 20} In 2013, Adele Mougey paid Parkin a $3,000 retainer to represent
her in a divorce. Parkin did not deposit any of those advanced fees into a client
trust account, and although Parkin was covered by malpractice insurance when
Mougey retained her, she failed to properly notify Mougey when her coverage
ended.      Mougey terminated Parkin’s representation in 2016 because of
communication problems. Although Mougey requested the return of her client file,
Parkin failed to ensure that Mougey received the file.
          {¶ 21} Based on this conduct, the board found that Parkin violated
Prof.Cond.R. 1.4(c), 1.15(a), and 1.16(d).
                             Count 8: the Davis matters
          {¶ 22} In September 2013, Derrick Davis retained Parkin and agreed to pay
a $750 flat fee to obtain a dissolution of his marriage. Although Parkin believed
that the flat fee was earned upon receipt, she failed to advise Davis in writing that
if she did not complete the representation, he may be entitled to a refund of all or a
part of the fee. In addition, although Parkin was covered by malpractice insurance
when Davis retained her, she failed to properly notify him when she was no longer
covered by the policy.




                                          6
                                 January Term, 2018




        {¶ 23} Davis later requested Parkin to proceed with a divorce, and Parkin
charged him a $3,000 retainer with the understanding that she would bill him an
hourly rate against the retainer and give him credit for the $750 flat fee he had
already paid. Parkin, however, failed to deposit any amount of the retainer into a
client trust account.
        {¶ 24} At Parkin’s disciplinary hearing, Davis testified that he had
problems communicating with Parkin and that near the end of the representation,
she did not respond to his repeated attempts to reach her. As a result, in November
2016, he terminated Parkin and found new counsel. Davis claimed that after he
hired new counsel, he learned for the first time that the court had scheduled a
hearing for December 2, 2016. Davis also testified that he requested Parkin to
return his file but she failed to do so.
        {¶ 25} Based on this conduct, the board found that Parkin violated
Prof.Cond.R. 1.4(a)(3), 1.4(a)(4), 1.4(c), 1.5(d)(3) (prohibiting a lawyer from
charging a fee denominated as “earned upon receipt,” “nonrefundable,” or in any
similar terms without simultaneously advising the client in writing that the client
may be entitled to a refund of all or part of the fee if the lawyer does not complete
the representation), 1.15(a), and 1.16(d).
        {¶ 26} We agree with the board’s findings of misconduct in the above
counts. We also dismiss any alleged rule violations that were not dismissed by the
panel or otherwise addressed by the board.
                                       Sanction
        {¶ 27} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                             7
                             SUPREME COURT OF OHIO




                        Aggravating and mitigating factors
       {¶ 28} As aggravating factors, the board found that Parkin engaged in a
pattern of misconduct, she committed multiple offenses, and her misconduct
harmed her clients. See Gov.Bar R. V(13)(B)(3), (4), and (8). The board also
determined that some of Parkin’s misconduct involved a selfish motive—likely
because she misled a court to obtain a continuance so she could teach a course,
without the consent of her client. See Gov.Bar R. V(13)(B)(2). In addition, the
board noted that although Parkin accepted responsibility for some of her
misconduct, she failed to acknowledge the negative impact that it had on her clients.
Gov.Bar R. V(13)(B)(7).
       {¶ 29} The board found only one mitigating factor: Parkin lacks a
disciplinary record. See Gov.Bar R. V(13)(C)(1).
                               Applicable precedent
       {¶ 30} The panel and the board relied on four cases in recommending a
sanction.
       {¶ 31} In Cincinnati Bar Assn. v. Hauck, 129 Ohio St. 3d 209, 2011-Ohio-
3281, 951 N.E.2d 83, an attorney commingled personal, business, and client funds
in one bank account over a six-year period, and he issued deceptive checks from
that account giving the impression they were drawn on his client trust account,
although they were actually from an account registered to a nonprofit entity that he
had created to avoid tax garnishments. In addition, the attorney failed to notify
clients that he had ceased carrying malpractice insurance. The attorney submitted
significant mitigating evidence, but we concluded that his “complete disregard of
the Rules of Professional Conduct requiring attorneys to maintain client funds
separate from their own” and “his deceptive course of conduct” spanning multiple
years warranted a one-year suspension, with six months conditionally stayed. Id.
at ¶ 12-14.




                                         8
                                January Term, 2018




       {¶ 32} In Cincinnati Bar Assn. v. Larson, 124 Ohio St. 3d 249, 2009-Ohio-
6766, 921 N.E.2d 618, an attorney neglected three client matters, failed to promptly
refund unearned fees to those clients, misled one of the clients about the status of
her case, and failed to cooperate in two of the disciplinary investigations into his
conduct. We suspended him for two years, with one year stayed on conditions.
       {¶ 33} In Akron Bar Assn. v. Bednarski, 148 Ohio St. 3d 615, 2017-Ohio-
522, 71 N.E.3d 1093, and Medina Cty. Bar Assn. v. Malynn, 131 Ohio St. 3d 377,
2012-Ohio-1293, 965 N.E.2d 299, we imposed two-year suspensions, with six
months conditionally stayed.      Bednarski involved an attorney who failed to
maintain a client trust account and committed professional misconduct in two client
matters, including neglecting one of the client’s cases and failing to properly notify
both clients that she lacked malpractice insurance. Malynn involved an attorney
who neglected three client matters, engaged in dishonest conduct in one of those
matters, failed to preserve the identity of client funds, and failed to initially
cooperate in the ensuing disciplinary investigation.
       {¶ 34} Here, citing the presence of multiple aggravating factors with little
mitigating evidence and Parkin’s violation of Prof.Cond.R. 8.4(c) for making a
misrepresentation to a court, the panel recommended that we suspend Parkin for
one year and, among other things, order her to make restitution to Giebel. The
panel acknowledged that the above-cited precedent could support a longer
suspension with some portion stayed. But because Parkin is no longer practicing
law, the panel concluded that a stayed suspension was not appropriate.
       {¶ 35} The board, however, recommends that we impose a two-year
suspension, and we accept the board’s recommendation. Parkin’s misconduct is
more varied than the misconduct in Hauck, Larson, Bednarski, and Malynn. Parkin
not only lacked the basic organizational skills necessary to handle a legal practice—
such as maintaining a client trust account, notifying clients that she lacked
malpractice insurance, and ensuring the return of client files or property after




                                          9
                            SUPREME COURT OF OHIO




termination of her representation—but she also failed to diligently represent and
communicate with multiple clients and made a misrepresentation to a court.
Considering the number of grievants, rule violations, and aggravating factors, we
conclude that a two-year suspension is the appropriate sanction.
                                   Conclusion
         {¶ 36} Tamara Dawn Parkin is suspended from the practice of law for two
years. Within 60 days of our disciplinary order, Parkin must make restitution in the
amount of $625 to Kristin Giebel or submit evidence that Giebel negotiated the
check that Parkin claims she previously issued to her. As a condition for any
potential reinstatement, Parkin must demonstrate that she has completed ten hours
of continuing legal education relating to client communication and law-office
management, in addition to the requirements of Gov.Bar R. X.             Upon any
reinstatement and return to the practice of law, Parkin must submit to a two-year
period of monitored probation in accordance with Gov.Bar R. V(21) to ensure that
she has implemented appropriate law-office management policies and procedures
to comply with the Rules of Professional Conduct. Costs are taxed to Parkin.
                                                            Judgment accordingly.
         O’CONNOR, C.J., and O’DONNELL, FISCHER, and DEGENARO, JJ., concur.
         KENNEDY, J., dissents, and would adopt the sanction recommended by the
panel.
         FRENCH and DEWINE, JJ., would suspend respondent from the practice of
law in Ohio for one year but otherwise join the opinion and sanction imposed.
                               _________________
         Roetzel & Andress, L.P.A., and Karen D. Adinolfi; and Wayne M. Rice,
Bar Counsel, for relator.
         Tamara Dawn Parkin, pro se.
                               _________________




                                        10